Name: 82/383/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'Thermo Electron - Thermal Energy Analyzer, model 502' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  mechanical engineering;  health;  tariff policy
 Date Published: 1982-06-15

 Avis juridique important|31982D038382/383/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'Thermo Electron - Thermal Energy Analyzer, model 502' may be imported free of Common Customs Tariff duties Official Journal L 168 , 15/06/1982 P. 0042 - 0042*****COMMISSION DECISION of 19 May 1982 establishing that the apparatus described as 'Thermo Electron - Thermal Energy Analyzer, model 502' may be imported free of Common Customs Tariff duties (82/383/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 30 October 1981, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Thermo Electron - Thermal Energy Analyzer, model 502', ordered on 14 September 1979 and to be used for the measuring and the determination of nitrosamines in the examination of meat and dairy products in connection with cancer research, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 19 April 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; whereas this examination showed that the apparatus in question is an analyzer; whereas, although this apparatus may no longer be considered scientific, it had still to be so considered at the time when it was ordered because of its objective technical characteristics and the use made of it; whereas, moreover, at that time, apparatus of this type was used mainly for scientific activities; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Thermo Electron - Thermal Energy Analyzer, model 502', which is the subject of an application by the Federal Republic of Germany of 30 October 1981, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.